UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                            Plaintiff,                      20-CV-1061 (CM)
                    -against-                               ORDER OF DISMISSAL
HELP USA, et al.,                                           UNDER 28 U.S.C. § 1651

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 7, 2019, the Court barred Plaintiff from filing any new civil action in this

Court in forma pauperis (IFP) without first obtaining leave to file. See Frost v. City of New York

(HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff filed this new pro se civil action

with a request to proceed IFP, and has not sought leave to file. The Court dismisses this action

without prejudice for Plaintiff’s failure to comply with the November 7, 2019 order in Frost,

ECF 1:19-CV-8936, 6.

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 3.)

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 14, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
